           Case 1:20-cv-00445-RJL Document 29 Filed 08/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 JONATHAN DIMAIO,
   et al.,

                        Plaintiffs,
                                                               Case No. 1:20-cv-00445
                 v.

 CHAD WOLF, in his official capacity as Acting Secretary
 of Homeland Security,
    et al.,

                        Defendants.



       JOINT STATUS REPORT AND MOTION TO DISMISS WITH PREJUDICE

        Pursuant to this Court’s minute entry on August 17, 2020, the parties submit the following

joint status report.

        The parties have been engaged in active settlement negotiations since this Court held a

telephonic status conference on July 29, 2020, and have executed the attached Settlement

Agreement to resolve this matter without further litigation. Pursuant to Fed. R. Civ. 41(a), the

parties therefore jointly move for this Court to enter the attached Proposed Order and to dismiss

Plaintiffs’ claims with prejudice.
          Case 1:20-cv-00445-RJL Document 29 Filed 08/21/20 Page 2 of 2




Dated: August 21, 2020                      Respectfully submitted.

/s/ Graham W. White                         /s/ Dena M. Roth
Graham W. White                             Dena M. Roth
R. Stanton Jones                            Charles E.T. Roberts
ARNOLD & PORTER KAYE SCHOLER LLP            UNITED STATES DEPARTMENT OF JUSTICE
601 Massachusetts Ave. NW                   Civil Division, Federal Programs Branch
Washington, DC 20001                        1100 L Street, NW, Room 11204
(202) 942-5000                              Washington, D.C. 20005
Graham.White@arnoldporter.com               (202) 514-5108
                                            Dena.m.roth@usdoj.gov

Counsel for Plaintiffs                      Counsel for Defendants




                                        2
